937 F.2d 602Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William Earl CARROW, Petitioner.
No. 91-8037.
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1991.Decided July 12, 1991.

On Petition for Writ of Mandamus.  (CR-76-370-HM, CA-87-2561)
William Earl Carrow, petitioner pro se.
PETITION DENIED.
Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
William Earl Carrow filed this petition for a writ of mandamus seeking an order directing the district court to expedite the disposition of his 28 U.S.C. Sec. 2255 motion.  Shortly before this petition was filed the district court granted in part and denied in part his Sec. 2255 motion.  His petition is therefore moot.  Accordingly, we grant leave to proceed in forma pauperis, and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.